Mr. Justice Ramsay delivered the opinion of the court. The correctness of the abstract in this case has been challenged by appellee, and our attention called to the fact that the bill of exceptions does not show that any exception was made or saved to the action of the court in overruling the motion for a new' trial; nor to the rendering of the judgment. The record sustains the claim so made by appellee and shows that appellant’s motion for a new trial was overruled, but no exception saved thereto. Judgment was rendered upon the verdict, but no exception saved by appellant. The matters argued are, therefore, not before this court for review. The judgment of the court below is affirmed. Affirmed.